Citation Nr: 1750709	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2013.  The record contains a transcript of that hearing. 

In June 2014 and August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have an eye disability that preexisted his period of active duty.

2.  The Veteran experienced flash burns to both eyes while in service in February 1963.

3.  The Veteran's current bilateral eye disorders, to include cataracts, dry eye, and ocular hypertension, are shown to be age-related, and not causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for cataracts, dry eye, and ocular hypertension is not established.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for a bilateral eye disorder.  He contends that something hit him in the eye as he passed some workers sandblasting his ship while in dry dock at Boston.  This appears to be a reference to a 1960 incident during Naval Reserve service, and noted to be a contusion to the left eye.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  The Veteran was afforded a VA examination in August 2014 as to his bilateral eye disability claim.  After examination of the Veteran, the VA examiner diagnosed the Veteran with cataracts, dry eye, and ocular hypertension.  

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

In this regard, the Board notes that a pre-service Naval Reserve duty treatment record dated June 1960 documents treatment for a contusion to the left eye.  At that time, the Veteran reported that as he was carrying a bucket, he slipped and the bucket hit him in the face.  However, the Veteran's July 1971 service entrance examination is absent complaints of or diagnosis of an eye disability.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, a bilateral eye disorder was not noted upon the Veteran's entry into his active military service in July 1961.  Thus, the Veteran is presumed to have been in sound condition upon entry into his active duty period.  38 U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C.A. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Regarding clear and unmistakable evidence that the disease existed prior to service, the Veteran was afforded a VA examination in August 2014.  After examination of the Veteran, the VA examiner concluded that, " [t]he [V]eteran[']s preexisting eye conditions did not increase in severity during service."  In August 2016, the Board found this medical opinion to be inadequate, and remanded for a VA addendum opinion.  Specifically, the examiner did not specify which diagnosed eye disabilities (dry eye, cataracts, ocular hypertension) preexisted the Veteran's service and which eye disabilities did not preexist service.  

In October 2016, a VA medical opinion was obtained from the August 2014 VA examiner.  Following a review of the Veteran's claims file, the VA examiner determined that the Veteran did not have an eye disability that existed prior to service.

Clear and unmistakable evidence that the Veteran's bilateral eye disorder existed prior to service has not been demonstrated by these VA medical opinions; thus, the presumption of soundness has not been rebutted.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his eyes.  38 U.S.C.A. 
§ 1111.  The Veteran's claim will now be addressed under a direct service connection theory.  38 C.F.R. § 3.303.  

In this regard, the Veteran contends that he has a bilateral eye disorder that is related to an incident in service when he was hit by an object in his eyes.  See, e.g., the October 2013 Board hearing transcript, pgs. 3-4.  The Veteran's service treatment records (STRs) document that he was treated for a flash burn to both eyes in February 1963.  The remainder of his STRs are absent complaints of or treatment for an eye disorder, to include the alleged incident where an object hit the Veteran's eyes in service.  The Veteran's July 1963 military separation examination did document any abnormalities or disorders of his eyes.  The Veteran's active duty ended in July 1963.

The first post-service relevant complaint of a bilateral eye disorder was in a December 2004 VA Medical Center (VAMC) treatment record, which documented the Veteran's report of vision loss and metallic foreign body in the cornea of the right eye approximately forty years ago.  The Veteran was diagnosed with ocular hypertension.  Again, the Veteran's active duty ended in 1963.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Turning to the medical nexus evidence, the Veteran was afforded a VA examination in August 2014 as to his bilateral eye disability claim.  After examination of the Veteran, the VA examiner concluded that the Veteran's "age related cataract is causing mild reduced visual acuity in the left eye. . . The [V]eteran[']s current ocular conditions did not develop during service and are unrelated to documented flash burn that occurred in 1963."  

In its August 2016 remand, the Board found the August 2014 VA examination report to be inadequate for evaluation purposes.  Specifically, the examiner did not provide a rationale for his conclusions other than noting that the Veteran's cataracts were age-related.  

Accordingly, the Board remanded for a VA addendum opinion.  In October 2016, following a review of the Veteran's claims file, the August 2014 VA examiner determined that the Veteran's cataracts and dry eyes are less likely than not related to his active service.  The cataracts and dry eye increased in severity due to the natural progression of the conditions.  The Veteran's current ocular conditions are unrelated to the prior flash burn that occurred in 1963 or the contusion to the left eye that occurred in 1960.  The examiner continued by stating that cataracts and dry eyes typically progress with normal aging.  The Veteran noted ocular findings that were consistent with the expected natural changes.

In February 2017, the August 2014 VA examiner provided another addendum opinion.  Following another review of the Veteran's claims file, the VA examiner found that the Veteran's ocular hypertension diagnosis was first made on December 16, 2004.  A review of the Veteran's STRs and notes revealed no evidence of ocular hypertension prior to or during service.  Thus, the examiner concluded that the Veteran's ocular hypertension developed after leaving service and had no relationship to service.

There are no other medical opinions of record.

The VA examiner clearly reviewed the Veteran's STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He gave an alternative theory to address the etiology of the current bilateral eye disorder - namely, aging.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a bilateral eye disorder is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran is competent to report that he injured his eyes during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board does not find the Veteran's statements concerning the etiology of the bilateral eye disorder to be competent, as he is not trained in the medical field or otherwise have expertise that would substantiate his claim that the disability he has now is related to his service.  

With regard to his statements that he has experienced eye symptoms since service, the Board finds him competent to so state; however, the statements are not credible evidence of a continuity of symptoms.  Initially of importance, the Veteran first sought treatment for his eyes post-service in 2004, more than forty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Thus, his statements are inconsistent with the evidence of record, which fails to show a bilateral eye disorder until over four decades after his separation from the active duty.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a bilateral eye disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a bilateral eye disorder is not warranted.



ORDER

Entitlement to service connection for a bilateral eye disorder, including cataracts, dry eye, and ocular hypertension, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


